Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on June 18, 2019, October 15, 2020, and October 28, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on May 30, 2019 are accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10 and 12-15 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Robert G. Clapp (Stanford Edu, ‘Semblance Picking’, Stanford Exploration Project, hereon Clapp).
In reference to claim 1: Clapp discloses a method for picking seismic stacking velocity based on structures in a subterranean formation (see Clapp, page 323 introduction and page 326, Fig. 2) , the method comprising: 
Receiving seismic data representing a subterranean formation (see Clapp, Fig. 1); 
Generating semblance spectrums from the seismic data representing the subterranean formation (see Clapp, Figs. 4 and 5 and equation 4, semblance representation); 
Smoothing the semblance spectrums (see Clapp, Fig. 9, it is successfully honored the data where there is good semblance and strong reflectors without introducing artifacts [a filtering operation] in regions where data quality is more questionable); and 
Picking stacking velocities based on the smoothed semblance spectrums (see Clapp, page 324, review, updating migration velocity estimate, and page 329, conclusion, updating migration velocity).
With regard to claim 2: Clapp further discloses that the method comprising refining the stacking velocities (see Clapp, page 327, lines 23-28).
With regard to claim 3: Clapp further discloses that refining the stacking velocities comprises applying a regularized inversion algorithm (see Clapp, page 326, lines 7-13). 
With regard to claim 4: Clapp further disclose that applying a regularized inversion algorithm comprises inverting a picked root mean square velocity for an interval to mute rapid vertical and spatial variations (see Clapp, page 326, lines 7-13 and the regularization term A in equation 2). 
With regard to claim 5: Clapp further disclose that the method comprising generating a stacked image (see Clapp, Fig. 7). 
With regard to claim 6: Clapp further discloses that the method comprising generating a set of trial velocities (see Clapp, page 324, a set of CRP gathers and Fig. 2, it is inherent in the CRP gatherers). 
With regard to claim 7: Clapp further discloses that smoothing the semblance spectrums comprises calculating total energy within a window (see Clapp, page 327 and Fig. 5). 
In reference to claim 10: see claim 1 above. 
With regard to claim 12: see claim 3 above. 
With regard to claim 13: see claim 4 above. 
With regard to claim 14: see claim 5 above. 
With regard to claim 15: see claim 6 above.  
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clapp in view of Lamont et al. (U.S. PAP 2016/0054465, hereon Lamont). 
With regard to claim 8: Clapp further teaches that picking stacking velocities based on the smoothed semblance spectrums, however Clapp is silent about the semblance spectrums comprises applying a Gaussian filter to the smoothed spectrums.
John teaches a Gaussian smoothing filter to smooth spectrums (see Lamont, paragraph [0107]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for picking stacking velocities as taught by Clapp and in corporate a Gaussian filter to smoothed spectrums in order to obtain estimated amplitude gain so that the noise in the image could be corrected by not having complicated algorithms with multiple unnecessary iterations (see John, Fig. 5, D). 
With regard to claim 9: Clapp in view of John further teaches that picking stacking velocities based on the smoothed semblance spectrums comprises picking the stacking velocity at each location by selecting the local peak amplitude that is nearest to the central velocity after the Gaussian filter is applied (see John, paragraph [0107], pick amplitude would be shown in Fig. 5, section D). 
With regard to claim 16: see claim 8 above. 
With regard to claim 17: see claim 9 above. 
Claims  11 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clapp in view of Bodine et al. (U.S. Patent No. 4,984,220, hereon Bodine). 
With regard to claim 11:  as noted above, Clapp discloses a system for picking seismic stacking velocity based on structures in a subterranean formation (see claims 1 Clapp is silent about the system having an adjustment module that reduces semblance values associated with seismic multiples. 
Bodine discloses an adjustment module that reduces semblance values associated with seismic multiple (see Bodine, column 2, lines 49-55; and column 7, lines 54-58). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system for picking seismic stacking velocity based on structures in a subterranean formation as taught by Clapp and incorporate an adjustment module that reduces semblance values associated with seismic multiple as noted in Bodine so that a smoother and less noise prone image would be reconstructed.    
With regard to claim 18: Clapp discloses a system for picking seismic stacking velocity based on structures in a subterranean formation; however, Clapp is silent about a module having operable unit to calculate total energy within a window. 
Bodine discloses a structural oriented smoothing module operable to calculate total energy within a window (see Bodine, Figures 5, and 8B, where windows are applied to understand). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system for picking stacking velocity based on structures in a subterranean formation as taught by Clapp and incorporate the idea of a structural oriented smoothing module operable to calculate total energy within a window as noted in Bodine in order to better characterize the energy content of a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Willis et al. (U.S. Patent No. 9,797,243) discloses geographical prospecting by processing vertical seismic profiles using downward continuation. 
Krebs et al. (U.S. Patent No. 6,493,634) discloses methods for determining stacking velocity parameters or other reflection geometry information from seismic gather data using multiple attributes and 3D visualization. 
Gutowski et al. (U.S. Patent No. 4,740,928) discloses sonic logging system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857